VIABUILT VENTURES INC.

 

Convertible Promissory Note

 

REGISTERED NOTE HOLDER: THOMAS WENZ

 

This Note has not been registered under the Securities Act of 1933, as amended
(the “Securities

Act”) or under the securities laws of certain states. These securities have been
acquired for

investment and may not be transferred or sold in the absence of an effective
registration

or other compliance under the Securities Act or the laws of the applicable
state, or a

“no action” or interpretive letter from the United States Securities and
Exchange

Commission or an opinion of counsel, reasonably satisfactory to the issuer

and its counsel, to the effect that the sale or transfer is exempt from

registration under the Securities Act and such state statutes.

 

Viabuilt Ventures Inc., a corporation duly organized and existing under the laws
of the state of Nevada (hereinafter referred to as the “Company”), for value
received, hereby promises to pay to the registered holder of this Note (the
“Holder”), the principal sum of Three Hundred Eighty-Three Thousand Six Hundred
and Thirteen Dollars ($383,613.00) plus interest, on December 24, 2021 upon
presentation and surrender of this Convertible Promissory Note (“Note”), at the
offices of the Company at 2475 N. John Young Parkway, Orlando, Florida 32804, in
such lawful money of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debt, and to pay in
like lawful tender interest thereon, from and after December 26, 2018 at the
interest rate set forth below, until the principal hereof is paid or made
available for payment as herein provided. The interest so payable, as provided
below, will be paid to the person in whose name this Note is registered at the
close of business on the regular record date for such interest.

 

This Note is subject to the following further terms and material provisions.

 

1. Term and Interest. The date of maturity of the Note shall be December 26,
2021. The Note shall bear simple interest at an annual rate of twelve percent
(12%). Interest shall be calculated in arrears as of the last day of each
succeeding calendar quarter, until the principal amount of the Note is paid or
made available for payment and will be payable to the person in whose name the
Note is registered or, if no such address is listed, at the office of the
Company. The principal and interest outstanding on the Note is due and payable
on December 26, 2021, if not sooner, and will be paid at the office of the
Company pursuant hereto.

 

2. Conversion by Holder. Subject to, and in compliance with, the provisions
contained herein, the Holder is entitled, at its option, at any time prior to
maturity, or in the event this Note or some portion hereof shall have been
called for prepayment prior to such date, then, in respect of this Note or such
portion hereof, until and including, but not after the close of business within
30 days of the date of notice of prepayment, to convert this Note (or any
portion of the principal amount hereof) into fully paid and nonassessable shares
(calculated as to each conversion to the nearest share) of common stock, par
value $0.001 per share, of the Company (the “Shares”), using a conversion price
of a 25% discount to the closing market price as of the specified Conversion
Date, as described in the Notice of Conversion, by surrender of this Note to the
Company at its offices, duly endorsed (if so required by the Company) or
assigned or in blank, accompanied by written notice to the Company in the form
set forth herewith that the Holder elects to convert this Note or if less than
the entire principal amount hereof is to be converted, the portion hereof to be
converted. On conversion, no adjustment for interest is to be made, but if
Holder surrenders this Note for conversion between the record date for the
payment of an installment of interest and the next interest payment date, the
Holder when surrendered for conversion shall be entitled to payment of the
interest thereon from the last preceding record date for interest through the
date of conversion that the Holder is entitled to receive on such conversion
date. No fractions of Shares will be issued on conversion, but instead of any
fractional interest the Company will pay cash adjustments as provided herein.

 



  1

   



  

3. Limitations on Right of Conversion. Following receipt of the written notice
of intention to convert the Note, the Company shall take such steps as it deems
appropriate to permit conversion of the Note as specified in the notice without
registration or qualification under applicable federal and state securities
laws; provided, that in no event shall the Company be required to consent to the
general service of process or qualify as a foreign corporation in any
jurisdiction where the Holder resides if such jurisdiction is different than
such Holder’s residence when the Note was originally offered and sold. In order
to comply with exemptions from the registration requirements of the Securities
Act and certain state securities statutes, the Company may require the Holder to
make certain representations and execute and deliver to the Company certain
documents as a condition to exercise of the conversion rights hereunder, all in
form and substance satisfactory to the Company as determined in its sole
discretion. In the event the Company reasonably determines that the Note cannot
be converted in compliance with applicable federal and state securities laws in
the absence of registration or qualification under such statutes, the Company
shall be under no obligation to permit conversion of the Note and issue any
Shares of common stock pursuant hereto.

 

4. Conversion Holding Limitations. By way of this Note, the Holder has
contractually agreed to restrict its ability to convert the Note such that the
number of shares of the Common Stock held by the Holder and/or any of its
affiliates or assignees, after such requested conversion may not and cannot ever
exceed 4.99% of the then issued and outstanding shares of Common Stock of the
Company when adding those shares issued under the conversion to those already
issued and outstanding at the time prior to conversion. This note when and if
converted into shares of the Company’s common stock at the applicable conversion
price according to the terms and conditions as provided herein can and may only
occur provided that the holder of this note will never be permitted to convert
such note to the extent that the holder would ever beneficially own in excess
of 4.99% of our common stock after such conversion. Due to this 4.99%
limitation, the remaining unconverted principal and accrued interest amounts of
the effected note will remain outstanding and can and will only continue to be
converted into shares of our common stock at such time as the maximum 4.99%
limitation continues to be met. Until such time as the notes are converted into
shares of common stock, the maturity date of the notes will automatically
continue and we will not be required to repay the notes or the accrued interest
relating to the notes in cash. Except in the event of a mandatory conversion by
the Corporation in no event shall a Holder be permitted to convert when added to
the number of shares of Common Stock issuable upon the conversion of such would
exceed 4.99% of the number of shares of Common Stock then issued and
outstanding. As used herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) and the rules thereunder.

 

5. Satisfaction and Discharge of Note. This Note shall cease to be of further
effect (except as to any surviving rights of conversion, transfer, or exchange
of Notes herein expressly provided for) when:

 

(a) the Company has paid or caused to be paid all sums payable hereunder,
including all principal amounts and interest accrued under the Note; and

 

(b) all conditions precedent herein relating to the satisfaction and discharge
of this Note have been complied with.

 



  2

   



 

6. Events of Default. “Event of Default,” when used herein, whatever the reason
for such Event of Default and whether it shall be voluntary, involuntary, or
effected by operation of law pursuant to any judgment, decree, or order of any
court or any order, rule, or regulation of any administrative or governmental
body or be caused by the provisions of any paragraph herein, means any one of
the following events:

 

(a) default in the payment of any interest on this Note when it becomes due and
payable and continuance of such default for a period of 30 days; or

 

(b) default in the payment of the principal of this Note when due, whether at
maturity, upon prepayment, or otherwise; or

 

(c) default in the performance or breach of any covenant or warranty of the
Company in this Note (other than a covenant or warranty, the breach or default
in performance of which is elsewhere in this section specifically dealt with),
and continuation of such default or breach for a period of 60 days after there
has been given to the Company, by registered or certified mail, a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a notice of default hereunder; or

 

(d) the entry of a decree or order by a court having jurisdiction in the
premises: (i) adjudging the Company a bankrupt or insolvent, or composition
thereof, or in respect of the Company under the Federal Bankruptcy Act or any
other applicable federal or state law; (ii) appointing a receiver, liquidator,
assignee, trustee, sequestrator, or other similar official of the Company or of
any substantial part of its property; or (iii) ordering the winding up or
liquidation of the Company’s affairs, and the continuance of any such decree or
order unstayed and in effect for a period of 60 consecutive days; or

 

(e) the institution by the Company of proceedings to be adjudicated a bankrupt
or insolvent or the consent by it to the institution of bankruptcy or insolvency
proceedings against it; or a filing by the Company of a petition or answer or
consent seeking reorganization or relief under the Federal Bankruptcy Act or any
other applicable federal or state law, or the consent by it to the filing of any
such petition or the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, or other similar official of the Company or of any substantial
part of its property; or the making by the Company of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due; or the taking of corporate action by the
Company in furtherance of any such actions.

 

7. Acceleration of Maturity. If an Event of Default occurs and is continuing,
then, in every such case, the Holder may declare the principal to be due and
payable immediately by a notice in writing to the Company of such default, and
upon any such declaration, such principal shall become immediately due and
payable. At any time after such declaration of acceleration has been made, and
before a judgment or decree for payment of money due has been obtained by the
Holder, the Holder by written notice to the Company may rescind and annul such
declaration and its consequences if all Events of Default, other than the
nonpayment of the principal of Note that has become due solely by such
acceleration, have been cured or waived. No such rescission shall affect any
subsequent default or impair any right consequent thereon.

 



  3

   



 

8. Suits for Enforcement. If an Event of Default occurs and is continuing, the
Holder may, in its discretion, proceed to protect and enforce its rights by such
appropriate judicial proceedings as the Holder shall deem most effectual to
protect and enforce any such rights, whether for the specified enforcement of
any covenant or agreement under this Note, in aid of the exercise of any power
granted herein, or to enforce any other property remedy.

 

9. Notices to Holder; Waiver. When this Note provides for notice to Holder of
any event, such notice shall be sufficiently given if in writing and mailed,
registered, postage prepaid, to Holder at its address as it appears in the
Company’s records, not later than the latest date and not earlier than the
earliest date prescribed for the giving of such notice. When the Note provides
for notice to the Company, such notice shall be sufficiently given if in writing
and mailed, registered, postage prepaid, to the Company at its address set forth
above (or at such other address as shall be provided to the Holder in the manner
for giving notices set forth herein), not later than the latest date and not
earlier than the earliest date prescribed for the giving of such notice. When
this Note provides for notice in any manner, such notice may be waived in
writing by the person entitled to receive such notice, whether before or after
the event, and any such waiver shall be equivalent of such notice.

 

10. Restrictions. The Holder, by acceptance hereof, both with respect to the
Note and the Shares to be issuable upon conversion of the Note (unless issued
pursuant to an effective registration statement under the Securities Act),
represents and warrants as follows:

 

(a) The Note and the Shares are being acquired for the Holder’s own account to
be held for investment purposes only and not with a view to or for resale in
connection with any distribution of such Note or Shares or any interest therein
without registration or other compliance under the Securities Act, and the
Holder has no direct or indirect participation in any such undertaking or in
underwriting such an undertaking.

 

(b) The Holder has been advised and understands that the Note and the Shares
have not been registered under the Securities Act and the Note and/or the Shares
must be held and may not be sold, transferred, or otherwise disposed of for
value unless they are subsequently registered under the Securities Act or an
exemption from such registration is available; except as set forth herein, the
Company is under no obligation to register the Note and/or the Shares under the
Securities Act; in the absence of such registration, sale of the Note or Shares
may be impracticable; the Company’s registrar and transfer agent will maintain
stop-transfer orders against registration of transfer of the Note and the
Shares; and the certificates to be issued for any Shares will bear on their face
a legend in substantially the following form:

  



 

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or under the
securities laws of any state. These securities have been acquired for investment
and may not be sold or transferred in the absence of an effective registration
or other compliance under the Securities Act or the laws of the applicable
state, or a “no action” or interpretive letter from the Securities and Exchange
Commission or an opinion of counsel reasonably satisfactory to the issuer and
its counsel to the effect that the sale or transfer is exempt from registration
under the Securities Act and such state statutes.

 



 

(c) The Company may refuse to transfer the Note and/or the Shares unless the
Holder provides an opinion of legal counsel reasonably satisfactory to the
Company or a “no-action” or interpretive response from the United States
Securities and Exchange Commission to the effect that the transfer is proper;
further, unless such letter or opinion states that the Note and/or Shares are
free from any restrictions under the Securities Act, the Company may refuse to
transfer the Note and/or the Shares to any transferee that does not furnish in
writing to the Company the same representations and agree to the same conditions
with respect to such Note and Shares as set forth herein. The Company may also
refuse to transfer the Note or Shares if any circumstances are present
reasonably indicating that the transferee’s representations are not accurate.

 



  4

   



 

11. Registered Holder. The Company may treat the person whose name appears
hereon as the absolute owner of this Note for the purpose of receiving payment
of, or on account of, the principal and interest due on this Note and for all
other proposes, and the Company shall not be affected by any notice to the
contrary.

 

12. Severability. In case any provision in this Note shall be invalid, illegal,
or unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

13. Governing Law. This Note shall be governed by and construed and interpreted
in accordance with the laws of the state of Nevada, excluding principles of
choice or conflicts of law.

 

14. Legal Holidays. In any case when any date provided herein shall not be a
business day, then (notwithstanding any other provision of this Note), the event
required or permitted on such date shall be required or permitted, as the case
may be, on the next succeeding business day with the same force and effect as if
made on the date upon which such event was required or permitted pursuant
hereto.

 

15. Delay or Omission; No Waiver. No delay or omission of the Holder to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or
acquiescence therein. Every right or remedy given hereby or by law may be
exercised from time to time and as often as may be deemed expedient.

 

16. Miscellaneous. This Note is subject to the following additional terms and
conditions:

 

(a) If this Note is placed with an attorney for collection, or if suit be
instituted for collection, or if any other remedy provided by law is pursued by
the Holder because of any default in the terms and conditions herein, then, in
any event, the Company agrees to pay reasonable attorneys’ fees, costs, and
other expenses incurred by the Holder in so doing.

 

(b) None of the rights and remedies of the Holder shall be waived or affected by
failure or delay to exercise them. All remedies conferred on the Holder shall be
cumulative and none is exclusive. Such remedies may be exercised concurrently or
consecutively at the Holder’s option.

 

(c) This Note is negotiable and transferable, subject to compliance with the
provisions of paragraph 9 hereof.

 

(d) The makers, guarantors, and endorsers hereof severally waive presentment for
payment, protest, and notice of protest and nonpayment of this Note.

 



  5

   



 

DATED effective as of the 26th day of December 2018.

 

Attest

 



By:

 

 

By:

 

 

 

William S. Clark - CEO

 

 

William S. Clark - CFO

 

 

 

 

 

 

 

By:

 

 

 

 

 

Convertible Note Holder

 

 

 

 



 



  6

   



 

Notice of Conversion

 

_____________________________[date]

 

VIABUILT VENTURES INC.

 

Re: Conversion of Note

 

Gentlemen:

 

The undersigned owner of this Note hereby irrevocably exercises the option to
convert this Note, or the portion hereof designated, into shares of common
stock, par value $0.001 per share, of VIABUILT VENTURES INC. in accordance with
the terms of this Note with the Conversion Date being the date of this Notice of
Conversion, and directs that the shares issuable and deliverable upon the
conversion, together with any check in payment for fractional shares, be issued
in the name of and delivered to the undersigned unless a different name has been
indicated below. If shares are requested to be issued in the name of an assignee
other than the undersigned, the undersigned will pay any transfer taxes payable
with respect thereto.

 

 



 

 

(Signature)

 



  

FILL IN FOR REGISTRATION

OF SHARES:

 

THOMAS WENZ

 

(Printed Name)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City/State/Zip Code)

 

 

 

 

Portion to be converted (if less than all)

 

  



7



 